DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s arguments, with respect to the 4/9/2021 restriction requirement have been fully considered and are persuasive.  The 4/9/2021 restriction requirement has been withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 3, 5, 6, 8, 14-16 & 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gentile (WO 2019/025003) (examiner notes all citations are to US PG Pub 2020/0371505 to Gentile which is equivalent to WO 2019/025003).
Regarding claim 2, Gentile discloses a method of manufacturing a refrigerator appliance, comprising: a providing step of providing: a liner (20) that defines a compartment for storing 
Regarding claim 3, Gentile discloses a method wherein the component contact structure comprises a component contact surface (the flange of 40, see Fig. 3), the liner contact structure comprises a liner contact surface (edge of 30), and the staging step includes arranging the component contact surface and liner contact surface to be in direct contact and flush with each other ([0143]).
Regarding claim 5, Gentile discloses a method wherein the liner defines an aperture (30) extending therethrough, and the staging step includes arranging the component contact structure and liner contact structure in direct contact with each other such that the interface of the component contact structure and liner contact structure circumscribes the aperture (Fig. 5).
Regarding claim 6, Gentile discloses a method wherein the refrigerator component comprises: a main body (40) defining an interior space and an opening to the interior space (opposite side of 40 which is shown in Fig. 2) and a flange (Fig. 3) attached to the main body 
Regarding claim 8, Gentile discloses a method further comprising a cabinet assembly step that includes arranging the liner assembly within an outer shell (80), and then injecting an insulating foam into a space between the liner assembly and outer shell ([0013]).
Regarding claim 14, Gentile discloses a method wherein the refrigerator component comprises a wall grommet, an electrical box, an air duct, a water conduit, or a wall anchor (light housing 40 is an electrical box).
Regarding claim 15, Gentile discloses a refrigerator appliance comprising: a liner assembly including a liner (20) defining a compartment for storing food items, and a refrigerator component (40) welded to the liner via ultrasonic welding; an outer shell (80) that surrounds the liner assembly; and foam insulation provided between the liner assembly and outer shell ([0013]).
Regarding claim 16, Gentile discloses a refrigerator appliance wherein: the liner defines an aperture (30) extending therethrough,
Regarding claim 21, Gentile discloses a liner assembly suitable for a refrigerator appliance, the liner assembly comprising: a liner (20) defining a compartment for storing food items; and a refrigerator component (40) welded to the liner via ultrasonic welding ([0143]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 12, 13, 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentile.
Regarding claim 4, Gentile discloses the method as claimed.  Gentile does not disclose wherein: the component contact structure comprises a plurality of ribs, each rib defining a contact edge, the liner contact structure comprises a liner contact surface, and the staging step includes arranging the contact edge of each rib to be in direct contact with the liner contact surface.  The examiner is taking OFFICIAL NOTICE that ribs on a surface used in ultrasonic welding are common and well known in the art.  As such, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Gentile wherein: the component contact structure comprises a plurality of ribs, each rib defining a contact edge, the liner contact structure comprises a liner contact surface, and the staging step includes arranging the contact edge of each rib to be in direct contact with the liner contact surface, because this arrangement would have replaced one known ultrasonic welding method with another known method.  
Regarding claims 12 & 13 Gentile discloses the method as claimed.  Gentile does not disclose wherein the liner and refrigerator component comprise the same type of plastic, the type being one of polyethylene terephthalate, high-density polyethylene, polyvinyl chloride, low-density Polyethylene, polypropylene, and polystyrene (claim 12) and wherein the liner and refrigerator component each comprises polystyrene (claim 13).  It would have been obvious to 
Regarding claims 19 & 20, the claims are rejected for the same rationale as stated above in the rejection of claims 12 & 13.   

Claims 7 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentile in view of Cur et al. (US patent application publication 2013/0257257) (hereinafter Cur).
Regarding claim 7, Gentile disclose the method as claimed.  Gentile does not disclose wherein a hermetic seal is formed at the interface of the liner and refrigerator component by the welding step, wherein the hermetic seal is continuous and extends about an entire perimeter of the aperture.  Cur teaches a hermetic seal formed at the interface of a liner and a refrigerator component by ultrasonic welding ([0031]).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Gentile wherein a hermetic seal is 
Regarding claim 17, Gentile disclose the method as claimed.  Gentile does not disclose wherein a hermetic seal is formed between the liner and refrigerator component that is continuous and extends about an entire perimeter of the aperture.  Cur teaches a hermetic seal formed at the interface of a liner and a refrigerator component by ultrasonic welding ([0031]).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Gentile wherein a hermetic seal is formed between the liner and refrigerator component that is continuous and extends about an entire perimeter of the aperture in view of Cur’s teaching, because this arrangement would have increased the ability to retain a vacuum structure.   
Claims 1, 9-11 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentile in view of Jorapur et al. (US patent application publication 2019/0113275) (hereinafter Jorapur) and Deka et al. (US patent application publication 2019/0128593) (hereinafter Deka).
Regarding claim 1, Gentile discloses a method of improving a foam insulation process for a refrigerator appliance, comprising: a providing step of providing: a liner (20) that defines a compartment for storing food items, the liner including liner contact structure (around 30), and a refrigerator component (40) for attachment to the liner, the refrigerator component including component contact structure (flanges of 40); a staging step that includes arranging the liner and refrigerator component such that the liner contact structure and component contact structure are in direct contact with each other under pressure, wherein the liner and refrigerator component as 
Gentile does not disclose the liner to be thermoformed; and the refrigerator component to be injection-molded or extruded.  
Deka teaches a thermoformed liner ([0027]).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify the liner to be thermoformed in view of Deka’s teaching, because this arrangement would have replaced one known forming method with another known forming method.  
Jorapur teaches an injection molded refrigerator component ([0021]).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify the refrigerator component to be injection-molded in view of Jorapur’s teaching, because this arrangement would have replaced one known forming method with another known forming method.  
Regarding claims 9-11 & 18, the claims are rejected for the same rationale as stated above in the rejection of claim 1.                                                               Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it gives a general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637